DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuda et al. US 20180284663.
Regarding claim 1, Matsuda et al. discloses:
An image forming apparatus comprising: 
a pressure roller (203) (FIG. 2);
a heater (201/202/216/226) (FIG. 2) that faces the pressure roller and forms a nip part with the pressure roller, the nip part being between the pressure roller and the heater; and 
a hardware processor (413) (FIG. 2) that adjusts a pressing force for pressing either the pressure roller or the heater toward the other [0085] and 
determines the pressing force based on a size of a recording medium that passes through the nip part [0085].
Regarding claim 2, Matsuda et al. discloses:
wherein the size of the recording medium is a length, in a direction parallel to a rotation shaft of the pressure roller, of the recording medium that passes through the nip part [0085-86].
Regarding claim 8, Matsuda et al. discloses:
wherein the hardware processor presses the pressure roller while the recording medium is passing through the nip part [0085] (FIG. 2).
Regarding claim 9, Matsuda et al. discloses:
wherein the hardware processor adjusts a quantity of heat generation at the heater according to the pressing force (the amount of heat generated and transferred to the nip is dependent on the pressing force). 
Regarding claim 10, Matsuda et al. discloses:
wherein the heater includes: 
a fixing belt (201) (FIG. 2) that is endless; 
a heat source (202/226) (FIG. 2) that heats the fixing belt; and 
a pressing member (216) (FIG. 2) placed at a position facing the pressure roller inside the fixing belt, and 
the fixing belt is pressed between the pressing member and the pressure roller, and slides with respect to the pressing member as the pressure roller rotates (FIG. 2).
Regarding claim 11, Matsuda et al. discloses:
A pressing force control method that is executed on an image forming apparatus, the image forming apparatus comprising: 
a pressure roller (203) (FIG. 2);
a heater (201/202/216/226) (FIG. 2) that faces the pressure roller and forms a nip part with the pressure roller, the nip part being between the pressure roller and the heater; and 
a hardware processor (413) (FIG. 2) that adjusts a pressing force for pressing either the pressure roller or the heater toward the other, wherein 
the pressing force control method includes: 
determining the pressing force based on a size of a recording medium that passes through the nip part [0085]; and 
controlling the hardware processor such that the hardware processor performs adjustment to apply the pressing force determined [0085].
Regarding claim 12, Matsuda et al. discloses:
A non-transitory recording medium (memory/RAM on controller 413) (FIG. 2) storing a computer readable pressing force control program that is executed on a computer (413) (FIG. 2) that controls an image forming apparatus, the image forming apparatus comprising: 
a pressure roller (203) (FIG. 2); 
a heater (201/202/216/226) (FIG. 2) that faces the pressure roller and forms a nip part with the pressure roller, the nip part being between the pressure roller and the heater; and 
a hardware processor (413) (FIG. 2) that adjusts a pressing force for pressing either the pressure roller or the heater toward the other, wherein 
the computer readable pressing force control program causing the computer to execute: 
determining the pressing force based on a size of a recording medium that passes through the nip part [0085]; and 
controlling the hardware processor such that the hardware processor performs adjustment to apply the pressing force determined [0085].

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-7, the prior art of record does not disclose or suggest the recited “wherein the hardware processor detects a load of rotation of the heater and determines the pressing force when the load is larger than or equal to a predetermined threshold” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852